         Case 2:09-cv-01738-RBS Document 159 Filed 08/02/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DARRYL WILLIAMS and HOWARD
 BROOKS, on behalf of themselves and all
 others similarly situated,
                       Plaintiffs,
        v.                                               Case No. 2:09-cv-01738-RBS

 JANI-KING OF PHILADELPHIA, INC.,                        Hon. R. Barclay Surrick
 JANI-KING, INC., and JANI-KING
 INTERNATIONAL, INC.,
                   Defendants.


                     PLAINTIFFS’ UNOPPOSED MOTION FOR
                  FINAL CLASS ACTION SETTLEMENT APPROVAL

       For the reasons stated in the attached Memorandum of Law, Plaintiffs Darryl Williams and

Howard Brooks respectfully submit this Unopposed Motion for seeking entry of an Order granting

final approval to the Parties’ proposed settlement in the above-captioned class action lawsuit.



                                             Respectfully submitted,

       Dated: August 2, 2019                 /s/ Shannon Liss-Riordan
                                             Shannon Liss-Riordan, Pro Hac Vice
                                             Adelaide H. Pagano, Pro Hac Vice
                                             Lichten & Liss-Riordan, P.C.
                                             729 Boylston Street, Suite 2000
                                             Boston, MA 02116
                                             (617) 994-5800

                                             David J. Cohen
                                             Stephan Zouras LLP
                                             604 Spruce Street
                                             Philadelphia, PA 19106
                                             (215) 873-4836

                                             Class Counsel
         Case 2:09-cv-01738-RBS Document 159 Filed 08/02/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that, on August 2, 2019, a true and correct copy of the foregoing pleading

was served on all record counsel by electronically filing this document and all attachments via the

Court’s ECF system.



                                             /s/ Shannon Liss-Riordan




                                                2
